Title: To Thomas Jefferson from Thomas Cooper, 14 February 1822
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Columbia
Feb. 14. 1822
I send you the history of a College rebellion (an annual case here) which  may be put by among the memoires pour servir à l’histoire du governement academique; facts that furnish some useful conclusions. You are to consider as true in addition the following facts: viz That the Professors have never been absent from a single recitation, so far as I know, since I have been at this College.That the Students are repeatedly invited & requested to apply to any of the professors at any time for a repetition of instructions, or a solution of difficulties in the course of their Studies.That so far as I know, the Students have been treated with unabated & uniform kindness & respect by all the Professors: this manner of behaving to them has been deliberately & systematically adopted and pursued. and every proper indulgence has been conceded at all times to the Students individually & collectively.On the other handThe senior Class have adoptet as their guiding system of morality, that they are under no obligation to obey the Laws of the College, but merely to abide by the punishment inflicted on disobedience if they should be discovered. They distinguish openly avowedly & professedly between malum prohibitum, & malum in se.They have prohibited every Student of that class from applying to any Professor for information, or for the explanation of any difficulty, regarding it as evidence of a design to curry favour with the faculty, and as taking an unfair advantage. Hence also the students are forbidden to visit at the Professor’s houses or to have any intercourse with them. Mr Eppes cannot pay a visit of common civility to Mrs Cooper.Every Student in College, holds himself bound to conceal any offence against the Laws of the Land  as well as the Laws of the College: the robbing of henroosts, the nightly prowling about to steal Turkies from all the houses in the neighbourhood are constant practices, among a set of young man who would never forgive you, if you doubted their honour, altho’ I know this form of declaration is little else than an insolent cover for false hood among  many of them.Mr Baker of Richmond is a strong advocate for the disttion between malum prohibitum & malum in se; and he led off the revolt.After consenting to refer the dispute to the Trustees convened by the Governor, they were guilty the next night of every outrage that they had the power to commit. The Professors were threatened, pistols were shaft at them, guns fired near them, Col. John Taylor (formerly of the Senate from this place) was in company with myself burnt in Effigy; the windows of my bed room have been repeatedly shattered at various hours of the night, & guns fired under my window. If we were to ask any young man, who did so, he wd feel insulted at the Question, and deem his honour injured by being asked if he knew the perpetrator of a crime, altho’ he stood near the offender at the time.Of the junior class, we have suspended about 20, and reported for expulsion 4 or 5 others.  The senior class, at present knowing our full determination not to give way, are very regular now & probably will continue so.The trustees resident in this neighbourhood, are determined to recommend that no student be hereafter admitted, but on condition of signing the paper which we required the Junior class to sign; and also to apply to the legislature to make it a penal offence cognizable before a magistrate for any student to remain in College 12 hours after being ordered by the faculty to leave it. A provision now seen to be of the first necessity.Republicanism is good: but the “rights of boys, and of girls” are the offspring of Democracy run mad. no professors of any reputation will stay at an institution where their authority is to disputed inch by inch, and their lives put in jeopardy if they resist the encroachment of a hot headed set of boys, whom no kindness can conciliate, and who regard all exertions made to promote their improvement as mere matters of duty for which no thanks are due. Some of The very young men, to whom last season I gave a daily lecture more than I was bound to give—who were incited and tempted to attend that lecture as an extra duty—to whom I continued to give instruction to the last day of their remaining in College, stole my horse out of the stable shaved its tail & mane, and rode it about in the night till it was nearly exhausted. I found them out & forgave them, but it produced no amelioration in some of their accomplices who remained, and are now suspended.Dr Dwight prophesyed that no collegiate institution could be permanent south of Potowmack. In my own opinion the parental indulgence to the south, renders young men less fit for college government, than the habits of the northern people; and the rigid discipline of the northern seminar must be put in force inexorably in the south, or the youth who are sent for instruction, will permit their teachers to give it them, only when the student condescends to be taughtIn all these proceedings; about 10 or 12 lead the rest astray, and the defect of moral courage—that courage which determines a man to do his duty at all hazards—renders the peaceable, the tools of the turbulent.I know little how Mr Eppes is going on: we have no intercourse for the reasons above mentioned; but his habits are studious, regular, and kind. All the Professors speak well of him, & in my opinion deservedly.Accept dear sir my best and kindest respects and good wishes for your welfare.Thomas Cooper